Citation Nr: 1426187	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and a mood disorder.

2.  Entitlement to service connection for alcohol dependence, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for insomnia, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his January 2011 substantive appeal, the Veteran requested a hearing before a Member of the Board at his local RO.  He was scheduled for a January 2014 hearing and was sent a notification letter in November 2013.  A report of contact reflects that the Veteran withdrew this hearing request in December 2013.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include depression and a mood disorder, to include as due to personal assault.  He has also claimed entitlement to service connection for alcohol dependence and insomnia, to include as secondary to an acquired psychiatric disability.

The Veteran has described two separate instances in which he believes he was sexually assaulted by other servicemen during service.  He has indicated that he did not report these incidents but believes that his subsequent disciplinary problems in service were a result of these assaults.  

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, the Board notes that the Veteran's "Airman Performance Report" from the period of October 23, 1974, through February 21, 1976, both qualitatively and quantitatively reflects a substantially superior performance of his duties than is reflected in a performance report covering the period from February 22, 1976, through November 18, 1976.  

The Veteran's service personnel records reflect that he was counseled numerous times and, in October 1976, was placed on the Control Roster for reporting to work late on several occasions between April and September 1976.  He received an Article 15 for repeated tardiness in early November 1976.  He was removed from the Control Roster in December 1976 when he underwent administrative discharge.  

Service personnel records also contain a November 1976 discharge recommendation from the Veteran's commander.  This memorandum notes that the Veteran "has been apprehended three times for trespassing in a womens dorm, specifically, the womens dorm at Plattsburgh College, for which he was reprimanded and twice at the WAF Dorm here on base, for which he was given an Article 15."

The Veteran underwent psychiatric evaluation in October 1976.  As summarized in a November 1976 mental health clinic report, it was determined that the Veteran's "problems, as reported to this clinic from his commander, stem primarily from an intellectual deficit rather than any psychiatric patterns."  It was also determined that the Veteran's "problems with alcohol most probably arise from a combination of the pressure of the demands in his job environment and his ability to accomplish work."  

The Board finds that a VA examination, with review of all pertinent contents of the claims file, is warranted in this case to obtain an opinion concerning whether any evidence of in-service behavioral changes may corroborate the occurrence of a claimed in-service sexual assault and whether the Veteran has a current psychiatric disability as a result of any such assault.

The Board further notes that the Veteran has raised the possibility that his claimed disabilities are related to a head injury he suffered in service.  The Veteran's service treatment records reflect that he was treated for a "[l]aceration though left upper eyelid and a small superficial laceration on right side of nose.  Results of a[n] automobile accident."  On remand, an appropriate examination is necessary to determine whether the Veteran suffers from a current psychiatric disability that is a residual to an in-service head injury.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  

The Board notes that the Veteran has not been provided with a full VCAA notice notifying him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his reported stressor.  On remand, such notice must be provided.

While this claim is on remand, the AMC should obtain an updated copy of the Veteran's VA medical records and associate these records with the claims file.

Finally, to the extent that the Veteran's alcoholism and insomnia are claimed as secondary to, or manifestations of, a current psychiatric disability, such claims are intertwined with the acquired psychiatric disability claim being remanded herein, as consideration of the alcoholism and insomnia claims must also take into account any service connection claims that may be granted on remand.  Therefore, the Board must defer consideration on these issues until such time as the necessary evidentiary development of the acquired psychiatric disability claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide applicable VCAA notice, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  The Veteran should be given the opportunity to submit evidence in response to this notice.

2.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current head injury residuals.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran, to include any reports of in-service and post-service head injury.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any head injury residuals were incurred in service or are related to service, including to any in-service head trauma.  

Any opinion expressed must be accompanied by a complete rationale.

4.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  A complete history should be elicited directly from the Veteran, to include a detailed history of the Veteran's claimed service stressors.  The examiner should review the record, to include service treatment and personnel records, and respond to the following:

(a)  The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  

(b)  Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50-percent or greater probability) that any claimed in-service sexual assault occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.  In furnishing this answer, the examiner should discuss the indications of performance and disciplinary problems found in the Veteran's service personnel records.

(c)  If the examiner concludes that the claimed sexual assault did take place, then the examiner should offer an opinion as to whether the Veteran currently suffers from an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), that is causally related to such an incident.

(d)  If PTSD is diagnosed, the VA examiner should identify the stressor which has led to such diagnosis.

(e)  If the Veteran is found to have an acquired psychiatric disability that is at least as likely as not related to service, and if the Veteran is diagnosed with alcoholism, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that alcoholism is secondary to such service-connected acquired psychiatric disability.  In other words, the examiner should give an opinion as to whether such disability caused or aggravates (increases the severity) alcoholism.  If aggravation is found, the examiner should identify that aspect of the disease which is due to such aggravation.

Any opinion expressed must be accompanied by a complete rationale.

5.  After the development requested above has been completed, readjudicate the issues on appeal, including the issues of entitlement to service connection for alcoholism and insomnia.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



